Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten to overcome the applicable rejection(s) and objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art.




Claim Objections
Claims 1-18 are objected to and appropriate correction is requested. Any claims not specifically mentioned below are also objected to by virtue of being dependent upon the objected to independent claims 1-2.

As per claim 1, in ll. 1 “establishing system” should be “establishing a system”.

As per claim 2, in ll. 1 “establishing system” should be “establishing a system”. In ll. 2 delete the extra space between “of” and the colon. 

As per claim 3, in ll. 3-4 what does it mean to add at least one node to the main application? In other words, how can the main application receive a node? Does the main application use the at least one node or is the main application executed on the at least one node?

As per claim 9, in ll. 5 “calculating similarity” should be “calculating a similarity”. In ll. 7 “calculating similarity” should be “calculating a similarity”. In ll. 8 “and similarity” should be “and a similarity”. In ll. 12-14, the claim recites that the similarity measurement value is 1. If that is positively recited, then why is the similarity measurement value calculated in the previous steps of the claim? Furthermore, in ll. 15-16 if the similarity measurement values are averaged and they are all 1 then would not the average also be 1? Applicant is urged to clarify the claim language.

As per claim 12, in ll. 3 “is Regression” should be “is a Regression”.

As per claim 15 in ll. 3 “is Autoregressive” should be “is an Autoregressive”.

As per claim 16, in ll. 3 “is ARIMA” should be “is an Autoregressive Integrated Moving Average (ARIMA) model”.

As per claim 18, in ll. 3 “Usable” should be “usable”.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the limitations of steps b), c), and d) can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (node, application, resource) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The limitations of step a) in the claim that are insufficient to amount to significantly more than the abstract idea itself  (Step 2B) because they only store information / receive data which are well-understood, routine, and conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d)II. Therefore, the claim, and its limitations when considered separately and in combination, is directed to patent ineligible subject matter.

As per claim 2, it has similar limitations as claim 1 and is therefore rejected using the same rationale as claim 1.

As per claims 15 and 17, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 15 and 17 recite the same abstract idea of claim 1. Claims 15 and 17 recite additional non-functional descriptive language (i.e. defining the time series model and the resource). Therefore, the aforementioned claims 15 and 17 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claims 3-14, 16, and 18, they are dependent upon claim 2 and include all the limitations of claim 2. Therefore claims 3-14, 16, and 18 recite the same abstract idea of claim 2. Claims 3-14, 16, and 18 recite additional abstract ideas (i.e. claims 3-4, claims 7-10, claim 13), and non-functional descriptive language (i.e. claims 5-6, claims 11-12, claim 14, claim 16, claim 18). Therefore, the aforementioned claims 3-14, 16, and 18 are also directed to patent ineligible subject matter for the same reasons as identified in claim 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Megahed et al. (US 2020/0082316) (hereinafter Megahed), Carter et al. (US 2017/0212930) (hereinafter Carter), Schmidt et al. (US 2019/0213099) (hereinafter Schmidt), and Zeis et al. (US 2008/0244601) (hereinafter Zeis).

As per claim 1, the combination of references above teaches a method for establishing system resource prediction and resource management model through multi-layer correlations, comprising the steps of: 
	a) in a node where a main application is deployed (Megahed [0049]-[0050] deploying applications in a cloud), regularly collecting workloads of the main application (Megahed [0025] obtain resource consumption data of workloads) and usage amounts of every resource in the node used by the main application and a plurality of sub-applications thereof (Carter [0069] monitor resource usage of child processes which implies monitoring the usage of the parent management process e.g. see fig. 3, blocks 302, 310, 326, 328); 
	b) at time point T, predicting the workload of the main application at time point T+1 in the future with a time series model (Megahed [0028] utilize an ARIMA model to predict future resource consumption), and calculating ratios of each sub-application relative to the main application in using each resource in the node (Carter [0068] compare resource usage of child process to a resource usage limit of the child process which could be used to calculate a ratio of child process resource usage to the parent management process resource usage); 
	c) creating a predictive model to calculate usage amounts of every resource of the main application at every time point after time point T with usage amounts of every resource of the main application collected before time point T (Megahed [0022] generate a trained prediction model based on historical resource consumption data to predict future resource consumption), and inputting the predicting workload of the main application at time point T+1 into the predictive model to obtain predicted usage amounts of every resource of the main application at T+1 time point (Schmidt [0050] and fig. 5 provide load input to model for predicting future resource usage for applications in a future time period using predicted system load measurements); and 
	d) assigning the predicted usage amounts of every resource of the main application to each sub-application according to the corresponding ratio at time point T+1 (Zeis abstract allocate a resource reservation for each task based on the estimated resource utilization and dynamically changing the resource reservation during performance).

Carter and Megahed are both concerned with resource usage in a computing environment. Megahed teaches a time series model of predicting future resource usage based on past resource usage while Carter teaches collecting resource usage of child processes of a parent process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Megahed in view of Carter because the management process may assign queries with higher priorities to child processes with higher resource usage limits or fewer pending queries and queries with lower priorities to child processes with lower resource usage limits or more pending queries thereby helping to ensure that high priority data is serviced and preventing any one child process from consuming resources allocated to other child processes in the node.

Schmidt and Megahed are both concerned with resource usage in a computing environment. Megahed teaches a time series model of predicting future resource usage based on past resource usage while Schmidt teaches providing load input to a model to predict future resource usage. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Megahed and Carter in view of Schmidt because it would provide for a system that can allocate resources in cloud computing or system computing environments with less uncertainty, and hence, higher efficiency to reduce the amount of wasted resources in such cloud computing or system computing environments and to reduce the amount of power required to operate such computing environments. Furthermore, by making more accurate predictions of future system-wide and application-specific resource usage, the system would be able to eliminate or reduce instances in which services run out of resources as a result of poor resource allocation decisions resulting from underestimation of resource usage which can reduce both the costs and environmental impacts of operating large scale cloud and system computing environments while simultaneously achieving improved overall performance.

Zeis and Megahed are both concerned with resource usage in a computing environment. Megahed teaches a time series model of predicting future resource usage based on past resource usage while Zeis teaches allocating resource reservations for tasks based on measured statistics. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Megahed, Carter, and Schmidt in view of Zeis because it would provide a way to reserve resources ahead of time for the tasks which avoids oversubscription of resources among the competing clients. The system could monitor the tasks as they are being performed in order to dynamically change the resource reservations.

As per claim 15, Megahed further teaches wherein the time series model is Autoregressive Integrated Moving Average (ARIMA) model ([0028]).

As per claim 17, Zeis teaches wherein the resource is the number of usable CPU cores, usable memory, usable storage, or usable network bandwidth ([0027] and [0029]).

Claims 2-3, 5, 11-12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Megahed, Carter, Schmidt, and Desikachari et al. (US 2021/0096981) (hereinafter Desikachari).

As per claim 2, the combination of references above teaches a method for establishing system resource prediction and resource management model through multi-layer correlations, comprising the steps of : 
	a) in a plurality of nodes where a main application is deployed (Megahed [0049]-[0050] deploying applications in a cloud), regularly collecting workloads of the main application (Megahed [0025] obtain resource consumption data of workloads) and usage amounts of every resource in the plurality of nodes used by the main application and a plurality of sub-applications thereof (Carter [0069] monitor resource usage of child processes which implies monitoring the usage of the parent management process e.g. see fig. 3, blocks 302, 310, 326, 328), and synchronously calculating first correlation values of the usage amount of each resource of the main application pertaining to the workload of the main application (Desikachari fig. 6D-E, [0082], and [0127]-[0128] table depicting resource usage amounts and workloads whereby relationships and correlations could be calculated e.g. quantifying a respective first usage of resources for each set of workload signatures) and second correlation values of the usage amount of each resource of each sub-application pertaining to the usage amount of each resource of the main application (Carter [0068] compare resource usage of child process to a resource usage limit of the child process which could be used to calculate a ratio of child process resource usage to the parent management process resource usage); 
	b) predicting the workload of the main application at time point T+1 in the future by a time series model at time point T (Megahed [0028] utilize an ARIMA model to predict future resource consumption), and finding out the resource with corresponding first correlation value higher than a first threshold value (Desikachari [0143] values for resources that are above respective thresholds are highlighted); and 
	c) creating a usage amount predictive model to predict usage amounts of every resource of the main application at each time points after time point T with usage amounts of every resource of the main application collected before time point T (Megahed [0022] generate a trained prediction model based on historical resource consumption data to predict future resource consumption) and inputting the predicted workload of the main application at time point T+1 into the usage amount predictive model to obtain a predicted increment of the usage amount of the resource of the main application found in the previous step at time point T+1 (Schmidt [0048] recording load over multiple time periods be input into a model to generate predictions of resource usage for/over multiple time periods which could be used to calculate the difference or increment of resource usage between the time periods).

Carter and Megahed are both concerned with resource usage in a computing environment. Megahed teaches a time series model of predicting future resource usage based on past resource usage while Carter teaches collecting resource usage of child processes of a parent process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Megahed in view of Carter because the management process may assign queries with higher priorities to child processes with higher resource usage limits or fewer pending queries and queries with lower priorities to child processes with lower resource usage limits or more pending queries thereby helping to ensure that high priority data is serviced and preventing any one child process from consuming resources allocated to other child processes in the node.

Schmidt and Megahed are both concerned with resource usage in a computing environment. Megahed teaches a time series model of predicting future resource usage based on past resource usage while Schmidt teaches providing load input to a model to predict future resource usage. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Megahed and Carter in view of Schmidt because it would provide for a system that can allocate resources in cloud computing or system computing environments with less uncertainty, and hence, higher efficiency to reduce the amount of wasted resources in such cloud computing or system computing environments and to reduce the amount of power required to operate such computing environments. Furthermore, by making more accurate predictions of future system-wide and application-specific resource usage, the system would be able to eliminate or reduce instances in which services run out of resources as a result of poor resource allocation decisions resulting from underestimation of resource usage which can reduce both the costs and environmental impacts of operating large scale cloud and system computing environments while simultaneously achieving improved overall performance.

Desikachari and Megahed are both concerned with resource usage in a computing environment. Megahed teaches a time series model of predicting future resource usage based on past resource usage while Desikachari teaches identifying differences in resource usage across different versions a software application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Megahed, Carter, and Schmidt in view of Desikachari because it would provide a way of identifying differences in resource usage (and thereby comparing the performance) of different versions of a software application to indicate issues (increase in resource usage) with the newer version of the software application, efficiencies (decrease in resource usage) achieved with the newer version.

As per claim 3, Carter teaches a step after the step c): d) adding at least one node to the main application at time point T+1 ([0047]).

As per claim 5, Desikachari teaches wherein the first threshold value is 0.5 ([0143] choosing different thresholds implying that the threshold can be changed).

As per claim 11, Megahed further teaches wherein the usage amount predictive model uses a machine-learning algorithm to analyze usage amounts of every resource of the main application collected before time point T to predict usage amounts of every resource of the main application at every time point after time point T ([0024] and [0028]).

As per claim 12, Megahed further teaches wherein the machine learning algorithm is Regression Analysis algorithm, Bayesian Belief Network algorithm, Density-Based Spatial Clustering of Applications with Noise (DBSCAN) algorithm, Q-learning algorithm or Poly Regression algorithm ([0024] and [0028]).

As per claim 16, Megahed further teaches wherein the time series model is ARIMA model ([0028]).

As per claim 18, Carter teaches wherein the resource is the number of Usable CPU cores, usable memory, usable storage, or usable network bandwidth ([0047] identify storage nodes that are available).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Megahed, Carter, Schmidt, Desikachari, and Zeis.

As per claim 4, the combination of references above teaches further comprising a step of b1) after the step b) and a step of d1) after the step d): b1) finding out corresponding sub-applications and sub-application related resources with corresponding second correlation value higher than a second threshold value (Desikachari [0143] values for resources that are above respective thresholds are highlighted), and calculating ratios of said sub-applications relative to the main application in using the sub-application related resource (Carter [0068]-[0069] compare resource usage of child process to a resource usage limit of the child process which could be used to calculate a ratio of child process resource usage to the parent management process resource usage); and d1) assigning usable amounts of the sub-application related resource in the at least one node to the corresponding sub-application according to the corresponding ratio at time point T+1 (Zeis abstract allocate a resource reservation for each task based on the estimated resource utilization and dynamically changing the resource reservation during performance).

Zeis and Megahed are both concerned with resource usage in a computing environment. Megahed teaches a time series model of predicting future resource usage based on past resource usage while Zeis teaches allocating resource reservations for tasks based on measured statistics. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Megahed, Carter, Schmidt, and Desikachari in view of Zeis because it would provide a way to reserve resources ahead of time for the tasks which avoids oversubscription of resources among the competing clients. The system could monitor the tasks as they are being performed in order to dynamically change the resource reservations.

As per claim 6, Desikachari teaches wherein the second threshold value is 0.5 ([0143] choosing different thresholds implying that the threshold can be changed).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Megahed, Carter, Schmidt, Desikachari, and Jeong et al. (US 2013/0024868) (hereinafter Jeong).

As per claim 7, the combination of references above teaches wherein a calculating method of the first correlation value is calculating similarity measurement values with collected usage amounts of every resource of the main application and workloads of the main application (Desikachari  fig. 6D-E, [0082], and [0127]-[0128] table depicting resource usage amounts and workloads whereby relationships and correlations could be calculated e.g. quantifying a respective first usage of resources for each set of workload signatures), wherein when the similarity measurement value is negative, take an absolute value thereof (Jeong [0095] take absolute value when calculation results in a negative value).

Jeong and Megahed are both concerned with resource usage in a computing environment. Megahed teaches a time series model of predicting future resource usage based on past resource usage while Jeong teaches taking an absolute value of a negative number resulting from a calculation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Megahed, Carter, Schmidt, and Desikachari in view of Jeong because it would provide for a system that may estimate the core usage of each task for the following period based on at least one of the measured core usages and a predetermined policy. For example, the predetermined policy may be a policy of preventing a background task from having a core usage higher than a predetermined core usage, or preventing a variation of a core usage for each task from exceeding a maximum core usage variation. Accordingly, the load of a system may be prevented from increasing unnecessarily.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Megahed, Carter, Schmidt, Desikachari, Zeis, and Jeong.

As per claim 9, the combination of references above teaches wherein a calculating method of the second correlation value comprises the steps of: calculating similarity measurement value between the usage amount of one single resource the main application and that of any sub-application (Carter [0068]-[0069] determine resource usage of child processes thereby allowing for a calculation of resource usage of the parent application and a determination of any similarities of resource usage between the parent process and child processes), similarity measurement value between usage amounts of any two resources of the main application (Carter [0068]), and similarity measurement value between usage amounts of any two sub-application resources with collected usage amounts of every resource of the main application and usage amounts of every resource of the sub-applications (Carter [0068]-[0069] determine resource usage of child processes thereby allowing for a calculation of resource usage of the parent application and a determination of any similarities of resource usage between the parent process and child processes), wherein if the similarity measurement values are negative, take an absolute value thereof (Jeong [0095] take absolute value when calculation results in a negative value), and the similarity measurement value between usage amounts of the single resource of the main application or that of sub-application is 1 (Carter [0068]-[0069] determine resource usage of child processes thereby allowing for a calculation of resource usage of the parent application and a determination of any similarities of resource usage between the parent process and child processes); and averaging the similarity measurement values of the usage amounts of the single resource of the main application or that of the single sub-application (Jeong [0042] calculate average core usage values).

Jeong and Megahed are both concerned with resource usage in a computing environment. Megahed teaches a time series model of predicting future resource usage based on past resource usage while Jeong teaches taking an absolute value of a negative number resulting from a calculation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Megahed, Carter, Schmidt, Desikachari, and Zeis in view of Jeong because it would provide for a system that may estimate the core usage of each task for the following period based on at least one of the measured core usages and a predetermined policy. For example, the predetermined policy may be a policy of preventing a background task from having a core usage higher than a predetermined core usage, or preventing a variation of a core usage for each task from exceeding a maximum core usage variation. Accordingly, the load of a system may be prevented from increasing unnecessarily.

Claims 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Megahed, Carter, Schmidt, Desikachari, Zeis, and Makljenovic et al. (US 2012/0254882) (hereinafter Makljenovic).

As per claim 13, the combination of references above teaches further comprising a step of c1) after the step c) and a step of d2) after the step d1): c1) calculating an importance of weight for each sub-application regarding each sub-application related resource at time point T+1 (Carter [0040] prioritize queries to be assigned to different child processes effectively prioritizing the child processes); and d2) if the assigned usable amount of the sub-application related resource in the at least one node at time point T+1 is not able to meet the need for the related sub-application, prioritize the need for the sub-application related resource for the sub-application with a larger importance of weight (Makljenovic abstract if the requested resources are not yet available then a priority level of a thread is selectively raised).

Makljenovic and Megahed are both concerned with resource usage in a computing environment. Megahed teaches a time series model of predicting future resource usage based on past resource usage while Makljenovic teaches controlling priority levels of pending threads based on resource requests. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Megahed, Carter, Schmidt, Desikachari, and Zeis in view of Makljenovic because it would provide for way for an oldest pending thread, which has been looped back to the beginning of the pipeline the most times, to have the highest priority level and so it will be granted access to resources in preference to newer pending threads. This reduces the likelihood of an old pending thread getting stuck in the pipeline indefinitely, thus improving the throughput of the pending threads through the pipeline, and hence the processing efficiency.

As per claim 14, Schmidt teaches wherein the importance of weight is an average value of the second correlation value of any sub-application and the ratio of the sub-application relative to the main application in using the sub-application related resource at time point T ([0025] calculate average overall resource usage over time and per-application resource usage over time).

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:

Verma et al. (US 2020/0380351) disclose automated scaling of resources based on neural networks.

Chen (US 2020/0218571) discloses generating time series models predicting usage levels of computing resources based on historical resource usage levels.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            August 15, 2022